Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Applicant’s arguments, filed 7/19/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The Declaration under 37 CFR 1.132 filed 7/9/2021 is insufficient to overcome the rejection of claims 1-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over US 20040185095 to Franke in view of US 4792452 to Howard for the reasons set forth below.
  Franke teaches a method of treating epileptic seizures comprising administration of oxcarbazepine (paragraph 2).  Franke desires controlled-release formulations, and teaches the disadvantage of immediate formulations which cause an undesired rapid increase of the plasma level of the active metabolite monohydroxydihydrocarbamazepine (MHD), which is associated with undesired side effects such as nausea, dizziness and fainting, and taking multiple immediate release pills throughout the day has problems with patient compliance with taking the medication on the schedule directed by the doctor (paragraphs 4-5).  Franke teaches once-a-day administration (paragraph 6).   Franke teaches oxcarbazepine (a basic medicament) in an amount of 600 mg is used to treat seizures including tonic-clonic seizures (paragraph 99; claim 18).  
Franke fails to teach a formulation comprising oxcarbazepine comprising a homogeneous matrix comprising oxcarbazepine, a matrix-forming polymer, at least one agent that enhances the solubility of oxcarbazepine.
Howard discloses a controlled-release pharmaceutical formulation providing pH-independent drug release which overcomes the problems of bioavailability variation during therapy (col 1, lines 5-27).  The sustained release formulation of Howard provides release into media of differing pH and provides consistent sustained release of the drug inside and outside of the stomach (col 1, lines 15-57).  The formulation comprises a controlled-release formulation comprising a homogenous matrix comprising a medicament of a basic nature, a hydrocolloid gelling agent, such as hydroxymethyl cellulose (a matrix-forming polymer; a cellulosic polymer), polyvinylpyrrolidone, (a surface active agent; at least one agent that enhances the solubility of oxcarbazepine; a complexing agent), and an alginic acid polymer (a release promoting agent; an enteric polymer; a complexing agent; a pH modifying agent; a polymer having pH dependent solubility) (col 1, line 60 to col 4, line 14; col 9, lines 29-30).  The formulation may be tableted (Examples).  The ingredients are in the form of a homogeneous mixture (col 5, lines 7-19).  This meets the present claims, with the exception that Howard does not specify that the medicament of basic nature may be oxcarbazepine.
It would have been obvious to one of ordinary skill in the art to incorporate oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures. The controlled-release oxcarbazepine formulation will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.  The expectation of success is high, as the formulation of Howard is designed for basic medicaments, and oxcarbazepine is a basic medicament.   Regarding minimizing fluctuations between Cmin and Cmax of monohydroxy derivative of oxcarbazepine, it would have been obvious to one of ordinary skill in the art to minimize fluctuations between Cmin and Cmax of the monohydroxy derivative of oxcarbazepine, as Franke teaches that undesired rapid increase of the plasma level of the monohydroxy derivative of oxcarbazepine causes undesired side effects.     
Applicant argues that oxcarbazepine is not a basic medicament and would not be considered to have basic character by a person of skill in the art.  The structure of oxcarbazepine does not permit it to act as a base, and peer-reviewed journal references are provided which state that oxcarbazpine is “neutral” and that it “can’t form a salt.”  Applicant argues that the metabolic conversion of oxcarbazepine through enzyme-catalyzed reactions would not be viewed as indicating basic character.   Applicant reiterates their arguments filed 6/23/2021 made in co-pending application 17/081,383.
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that oxcarbazepine is not a basic medicament, the examiner’s response is that oxcarbazepine is a basic medicament.  The functional group N-CO-NH- on oxcarbazepine is a urea functional group.  Urea is a basic compound.   As urea is a basic compound, the artisan would expect the urea group on oxcarbazepine to also be basic, that is, to be capable of accepting proton from an acid to form a salt.  For support, the examiner cites https://www2.chemistry.msu.edu/faculty/reusch/virttxtjml/basicity.htm accessed 7/28/2021) which states that urea is a basic compound with a Ka(BH+) of 0.8 and a pKa of 0.1 (Table: Ionization Constants of B-H+ Onium Acids).  The pKa of oxcarbazepine is 13.73 and the artisan would understand from this that oxcarbazepine is basic, in keeping with the presence of the urea group.  Regarding applicant’s argument that, because this pKa 13.73 is close to that of water, the compound cannot act as a base, the examiner’s response is water can act as an acid or a base.  As water can act as a base, the artisan would not look at the pKa of 13.73 for oxcarbazepine and draw the conclusion that, because it is close to the pKa of water, that it cannot act as a base.   Regarding applicant’s argument that the basic medicaments one would incorporate into Franke in view of Howard are only those that have pH dependent solubilities, the examiner’s response is that this is not how the artisan would read the references.  Nowhere does either Franke nor Howard define basic medicaments in this way, that is, as a compound requiring pH dependent solubility, nor would the artisan understand that for a medicament to be a basic medicament that it needs to exhibit lower solubilites at elevated pH values.  Applicant’s argument is predicated on the sentence in Howard that reads “[d]rug can diffuse more readily through the gel layer now and the ensuring increase in release rate from the matrix compensates for reducing driving force for dissolution at the elevated pH values, where solubility of a basic drug is lower” (col 2, lines 39-44).   This is a “theorized” (col 2, line 22) method of action of the way the formulation may work for certain basic active agents.  This is not a definition of what Howard means across the scope of “basic medicament.”   For the sake of argument, if Howard does defined a basic medicament as a medicament that has a lower solubility at elevated pH values, which it does not, applicant’s own declaration shows that oxcarbazepine does have a lower solubility at elevated pH values (the solubility of oxcarbazepine at pH 1.1 is 0.07 mg/ml, but at pH 7.5, its solubility is 0.06 mg/ml, which is a lower solubility at an elevated pH value).  The artisan would simply read Howard as defining “basic medicament” as applicant has, but would understand that a basic medicament is a medicament that acts as a base.  Oxcarbazepine acts as a base, and is therefore a basic medicament.  As oxcarbazepine is a base, the artisan would have understood it to be a basic medicament and would have found it obvious to incorporate the basic medicament oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures for the reasons given above.  Regarding the references filed on 7/9/2021, for a reference to be considered in the record, it should be included on an Information Disclosure Statement.  In the present case, applicant has not done so.  The examiner could not find a list of the sources of the documents relied on.  Regarding page 70 of Exhibit B, which states “if the lone pair is involved with proton involved in interactions elsewhere in the molecule, then the amine will not be basic,” as an initial matter, the examiner first notes that the following page is blank, and it’s unclear if the entire reference is disclosed, or only select sections.  The above statement “involved in interactions elsewhere in the molecule” is in the context of the amine being attached to a benzene ring (Page 70, fourth paragraph), and when the reference states that when the lone pair is concentrated on the nitrogen atom, it is available to accept a proton (Page 70, fourth paragraph).   As urea is a known base, the artisan, in reading Exhibit B, would understand that the lone pair is concentrated on the nitrogen atom, as urea is a known base.     Exhibit D is only an abstract of a paper, and the examiner has not been able to locate the full paper.   Without reading the rest of the paper for the context of the statements made in the abstract, the examiner cannot know the context of the statements in the abstract.  To say that an organic compound can’t form a salt, under any conditions, is a sweeping statement.  The examiner recommends filing the paper in an IDS so the reference can be considered as a whole, and the the context of the statement oxcarbazepine “can’t form a salt” can be understood in its context.     Regarding applicant’s argument that Howard does not teach or suggest component (c) in the same formulation with component (b), the examiner’s response is that the artisan would not read Howard as applicant has.  A reference is not limited to its examples.  Howard teaches that “[t]he hydrocolloid gelling agent may be of the compressible or non-compressible type” (col 3, lines 35-36), and may be hydroxymethyl cellulose (col 3, line 50).  Howard continues that “[w]here both the medicament and/or the hydrocolloid gelling agent are non-compressible, it is preferred that the formulation of the invention, such as a tablet, also includes one or more non-swellable binders which bind the core ingredients to prevent premature tablet disintegration and promote proper release rate” (col 3, line 66 to col 4, line 3).   The artisan would understand from this teaching that hydroxymethyl cellulose, which is of the compressible or non-compressible type, may be combined with the binder, which may be present when either the medicament and/or the hydrocolloid gelling agent are non-compressible.  The examiner maintains that claim 11 teaches that polyvinylpyrrolidone, corresponding to applicant’s component (c), may be used in a controlled release pharmaceutical formulation of the invention, with no limitations on whether or not the formulation is compressible or non-compressible.  Claim 10 teaches that cellulosic polymers, corresponding to applicant’s component (b) may be used as the hydrocolloid gelling agent of claim 1, with no limitations on whether or not the formulation is compressible or non-compressible.  Further, col 3, lines 35-63 teaches that the hydrocolloid gelling agent, which may be hydroxymethyl cellulose, may be used if the formulation is compressible or non-compressible.  From this, the artisan would understand Howard as giving strong guidance to combine the hydrocolloid gelling agent, which may be a cellulosic polymer such as hydroxymethyl cellulose, and a binder, which may be polyvinylpyrrolidone, in the same formulation.  Regarding applicant’s argument that although Howard’s examples use hydroxypropylmethylcellulose (corresponding to applicant’s component (b) in compression tablets, they do not use both a hydroxypropylmethylcellulose and a binder in the same composition, the examiner’s response is that a reference is not limited to examples and preferred embodiments, but may be relied on for all that it teaches.  For the reasons given above, the artisan would understand Howard as providing very strong guidance to combine the hydrocolloid gelling agent, which may be a cellulosic polymer such as hydroxymethyl cellulose, and a binder, which may be polyvinylpyrrolidone, in the same formulation, as Howard teaches that both of these agents may be used in the invention, at the same time, to serve as a hydrocolloid gelling agent and a binder.  Regarding applicant’s argument that there would be no reason why polyvinylpyrrolidone would be selected from the list of binders disclosed by Howard, the examiner’s response is that Howard has narrowed down the vast genus of binders to a list of only nine (polyvinylpyrrolidone, lactose, gelatin, hydropropyl methyl cellulose, hydrolyzed animal protein, starch, sugar, gum acacia, and microcrystalline cellulose) (col 3, line 66 to col 4, line 14), and then to a preferred list of only three (hydroxypropylmethyl cellulose, hydrolyzed gelatin, and polyvinylpyrrolidone (claim 11), and polyvinylpyrrolidone is on both of these lists.  As Howard has narrowed down the vast genus of binders to a list of only nine and a list of only three, and both lists contain polyvinylpyrrolidone, the artisan would understand that Howard gives strong guidance to select polyvinylpyrrolidone as the binder.  Regarding applicant’s argument that as Franke teaches the necessity of a non-constant release rate that decreases over time, there would be no reasonable expectation of success or a motivation to select Howard’s constant-release rate for the drug oxcarbazepine, the examiner’s response is that the section pointed to by applicant to support their statement that Howard teaches a constant rate formulation (col 1, lines 60-65) nowhere teaches a constant rate formulation, but only a rate of release relatively independent of the pH of the environment such that in vivo consistent release is achieved through the gastrointestinal tract.   Nowhere does Howard here, or elsewhere in its disclosure, teach or require a constant release formulation.  The teaching at col 1, lines 60-65 of a consistent release in the gastrointestinal tract is a teaching regarding consistent release, not a teaching of constant rate release.  For the sake of argument, if Howard taught constant rate of release, which it does not, Franke also teaches constant rate of release at paragraph 107, which teaches that the MHD plasma level of the compositions according to the invention rises slowly to a maximum concentration of roughly 3 to 5 mg/L and remains roughly constant over a period from roughly 4 hours after intake to 24 hours after intake (paragraph 107).  The artisan would understand that Franke teaches a method of treating epileptic seizures comprising administration of controlled-release oxcarbazepine (paragraph 2), which are contrasted by immediate formulations which cause undesired rapid increase of the plasma level of the active metabolite MHD, which is associated with undesired side effects such as nausea, dizziness and fainting, and taking multiple immediate release pills throughout the day has problems with patient compliance with taking the medication on the schedule directed by the doctor (paragraphs 4-5).  Howard teaches a controlled-release pharmaceutical formulation providing pH-independent drug release which overcomes the problems of bioavailability variation during therapy (col 1, lines 5-27), which provides release into media of differing pH and provides consistent sustained release of the drug inside and outside of the stomach (col 1, lines 15-57), and comprises a controlled-release formulation comprising a homogenous matrix comprising a medicament of a basic nature, a hydrocolloid gelling agent, such as hydroxymethyl cellulose (a matrix-forming polymer; a cellulosic polymer), polyvinylpyrrolidone, (a surface active agent; at least one agent that enhances the solubility of oxcarbazepine), and an alginic acid polymer (a release promoting agent; a polymer having pH dependent solubility; an enteric polymer) (col 1, line 60 to col 4, line 14; col 9, lines 29-30).  Howard falls short of the instant claims only in that it fails to specify that the medicament of basic nature may be oxcarbazepine.  However, for the reasons given above, it would have been obvious to incorporate oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures.  The expectation of success is high, as the formulation of Howard is designed for basic medicaments, and oxcarbazepine is a basic medicament, and the controlled-release oxcarbazepine formulation will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



July 27, 2021